Benham, Judge.
Appellant was sentenced to death and, while his motion for new trial was pending in the trial court, filed a motion under OCGA § 42-5-50 (c) to remain in the county jail to aid his attorney in the preparation of his appeal. The trial court denied the motion, and appellant was transferred to the Diagnostic & Classification Center in Jackson. His attorney obtained a certificate of immediate review of the decision denying the request to stay in the local jail, but failed to apply to this court for interlocutory review as required by OCGA § 5-6-34 (b). Because of the failure to adhere to interlocutory procedure, we must dismiss this appeal as premature. Graves v. Dean, 166 Ga. App. 186 (303 SE2d 751) (1983).

Appeal dismissed.


Banke, P. J., and Pope, J., concur.

*655Decided November 5, 1984
Rehearing denied November 20, 1984.
Robert F. Oliver, William R. Oliver, for appellant.
V. D. Stockton, District Attorney, Michael H. Crawford, Assistant District Attorney, for appellee.